Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 25, 2019

                                    No. 04-19-00358-CR

                               Wesley Byron BIERHALTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-2010-CR-B
                          Honorable William Old, Judge Presiding


                                       ORDER
      D'Lois Jones’ Notification of Late Reporter’s Record is this date NOTED. The Reporter’s
Record is due on December 20, 2019.

       It is so ORDERED on November 25, 2019.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court